                   IN THE UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF TEXAS
                            SHERMAN DIVISION

Edward Butowsky,

     Plaintiff,

v.                                                 Case No. 4:19-cv-00180-ALM-kpj

Michael Gottlieb, et al.,

     Defendants


 PLAINTIFF'S RESPONSE IN OPPOSITION TO DEFENDANTS VOX MEDIA,
  INC. AND JANE COASTON’S MOTION TO DISMISS THIRD AMENDED
                 COMPLAINT UNDER RULE 12(b)(6)

        NOW COMES Edward Butowsky, the Plaintiff, responding in opposition to

DEFENDANTS VOX MEDIA, INC. AND JANE COASTON'S MOTION TO DISMISS THIRD

AMENDED COMPLAINT UNDER RULE 12(B)(6) (hereinafter “Motion”) (Doc. No. 223):

                                  Factual Background

        On April 19, 2018 and October 1, 2018, the Vox Defendants published articles

that portrayed Mr. Butowsky as a dishonest manipulator who took advantage of a

grieving family for the purpose of advancing a false political narrative. See THIRD

AMENDED COMPLAINT (hereinafter “TAC”)(Doc. No. 207) 42-46, ¶¶87-93. The details of

the defamatory statements – and the reasons they are false – are explained in Mr.

Butowsky's complaint. Id.

        The Vox Defendants’ “Factual Background” section, on the other hand, is

downright bizarre. The Motion cites unsworn pleadings from other cases for the purpose



                                           -1-
of contradicting the pleadings in the TAC. See Motion, 3-7, citing Rich v. Fox News

Network, LLC, No. 18-cv-2223 (S.D.N.Y. filed Mar. 13, 2018)(among others). All of

these counter-pleadings must be disregarded. When considering a motion to dismiss

under Fed. R. Civ. P. 12(b)(6), the court must accept all well-pleaded facts as true and

construe those facts “in the light most favorable to the non-movant.” Illinois Cent. R. Co.

v. Cryogenic Transp., Inc., 686 F.3d 314, 316 (5th Cir. 2012); see also Ibe v. Jones, 836

F.3d 516, 524 (5th Cir. 2016)(In considering a 12(b)(6) motion, “we consider only the

pleadings and accept them as true”).

                                        Argument

1. The Plaintiff properly alleged defamation.

       The Vox Defendants' attack on the Plaintiff's defamation claims is fundamentally

flawed. They cherry-pick only a few of the defamatory statements identified in

Paragraphs 87-93 of the TAC, and then they argue that those statements are not really

defamatory. The Plaintiff will address those arguments below, but he should begin by

focusing on the bigger picture, namely the overall “gist” of the articles published by the

Vox Defendants.

       In making the initial determination of whether a publication is capable of a
       defamatory meaning, we examine its “gist.” Neely [v. Wilson, 418 S.W.3d 52, 63
       (Tex. 2013)]. That is, we construe the publication “as a whole in light of the
       surrounding circumstances based upon how a person of ordinary intelligence
       would perceive it.” Turner v. KTRK Television, Inc., 38 S.W.3d 103, 114 (Tex.
       2000); see also Bentley v. Bunton, 94 S.W.3d 561, 579 (Tex. 2002) (“It is well
       settled that ‘the meaning of a publication and thus whether it is false and
       defamatory, depends on a reasonable person’s perception of the entirety of a
       publication and not merely on individual statements.'”(quoting Turner, 38 S.W.3d
       at 115)). Consistent with this approach, under the “substantial truth doctrine” a
       publication’s truth or falsity depends on whether the publication “taken as a whole


                                           -2-
       is more damaging to the plaintiff’s reputation than a truthful [publication] would
       have been.” KBMT Operating Co., 492 S.W.3d at 714 (quoting Neely, 418 S.W.3d
       at 63).

       In Neely, we reaffirmed the importance of assessing a publication’s gist in
       evaluating a defamation claim. 418 S.W.3d at 63–64. We explained that a
       publication “with specific statements that err in the details but that correctly
       convey the gist of a story is substantially true.” Id. (citing Turner, 38 S.W.3d at
       115). Conversely, even if all the publication’s individual statements are literally
       true, the story “can convey a false or defamatory meaning by omitting or
       juxtaposing facts.” Id. (quoting Turner, 38 S.W.3d at 114).

D Magazine Partners, L.P. v. Rosenthal, 529 S.W.3d 429, 434 (Tex. 2017), reh'g denied

(Sept. 29, 2017). In this case, the Vox Defendants portrayed Mr. Butowsky as an

underhanded manipulator who deceived a grieving family for nefarious purposes. TAC

42-46, ¶¶87-93. That's the gist, and it is defamatory because it subjects Mr. Butowsky to

“public hatred, contempt, or ridicule.” Dallas Morning News, Inc. v. Tatum,

554 S.W.3d 614, 637 (Tex. 2018). It is actionable because it is false. Id.

       In a prior motion to dismiss, namely DEFENDANTS VOX MEDIA, INC. AND JANE

COASTON'S MOTION TO DISMISS SECOND AMENDED COMPLAINT UNDER RULE 12(B)(6)

(Doc. No. 110), the Vox Defendants judicially admitted that at least some of their

statements are defamatory:

       As discussed below, see infra at 15-19, the statements he challenges are actually
       reports of allegations made by the Riches and by others, not by the Vox Media
       Defendants. Nevertheless, even if the challenged statements could be construed as
       direct accusations, several of those statements are not actionable.

Id. The first sentence is demonstrably false, because none of the defamatory statements

identified by the Plaintiff are attributed to another source. See Second Amended

Complaint (Doc. No. 101) (hereinafter “SAC”) 41-46, ¶¶99-105, now found at TAC 42-



                                           -3-
46, ¶¶87-93. Instead, they are all “direct accusations” written by the author, Defendant

Coaston. Id. As a result, the second sentence above becomes a judicial admission. If

“several of those statements are not actionable,” then by necessary inference, the

remaining statements are actionable. In their latest Motion, the Vox Defendants likewise

admit that only “[s]ome of the challenged statements are not defamatory or otherwise

actionable,” Motion 9, necessarily inferring that some are defamatory and actionable. Of

course, the Vox Defendants don't try to distinguish between those that are and those that

aren't actionable. Instead, the Motion ignores most of the statements identified in

Paragraphs 87-93 of the TAC, even though those statements are facially defamatory and

plainly alleged to be false. The Vox Defendants bear the burden of explaining why each

false statement in Paragraphs 87-93 is or is not actionable, see Abramson v. Florida Gas

Transmission Co., 909 F. Supp. 410, 414 (E.D. La. 1995)(“the moving party has the

burden of showing that plaintiff can prove no set of facts consistent with the allegations

in the complaint which would entitle it to relief”), citing Baton Rouge Building and

Construction Trades Council AFL–CIO v. Jacobs Constructors, Inc., 804 F.2d 879, 881

(5th Cir.1986), therefore the Plaintiff will not attempt to rebut arguments that the Vox

Defendants failed to make.

      Even when the Vox Defendants try to attack specific statements, those attacks fail.

On pages 10-11 of the Motion, for example, they present a bizarre argument about

judicial estoppel. They argue that because Mr. Butowsky prevailed as a defendant in a

case brought by another party in another jurisdiction, namely Brad Bauman in Bauman v.

Butowsky, 377 F. Supp. 3d 1 (D.D.C. 2019), that somehow judicially estops his claims


                                          -4-
against the Vox Defendants in this case. In particular, they argue that because Mr.

Bauman and Mr. Butowsky traded accusations of lying, and the D.C. court found that Mr.

Butowsky's statement was not actionable, then Defendant Coastoan's accusations of lying

are not actionable in this case. For purposes of judicial estoppel, however, “inconsistency

between positions generally does not exist where two positions relate to different things

or where the inconsistency is merely implied.” NGM Ins. Co. v. Bexar County, Texas,

211 F. Supp. 3d 923, 932 (W.D. Tex. 2016), citing In re Oparaji, 698 F.3d 231, 237 (5th

Cir.2012). To compare Bauman to this case is to compare apples to oranges. The Bauman

opinion notes that “context is crucial,” and that “Bauman was serving as a spokesman at

the center of a heated public controversy over the Seth Rich murder, and he and

Butowsky were sparring in the mainstream and fringe press from opposite sides of the

fray.” Bauman, 377 F.Supp.3d at 13. Obviously, there was no “sparring” in the press

between Defendant Coaston and Mr. Butowsky. Instead, she wrote what purports to be a

factual news story wherein she falsely accused him of conspiring with others to craft a

fraudulent news story, and the “gist” of her story was false.

       The Vox Defendants' discussion of Hancock v. Variyam, 400 S.W.3d 59, 66 (Tex.

2013) on page 11 of the Motion is quite misleading. Unlike the plaintiff in Hancock, Mr.

Butwosky has not parsed whether Defendant Coaston's statements are defamation per se

or per quod. Even if they are not defamatory per se, they could still be defamatory per

quod. See, generally, Mohamed v. Ctr. for Sec. Policy, 554 S.W.3d 767, 777 (Tex.

App.—Dallas 2018, pet. denied)(distinguishing per se from per quod). Furthermore,

there are two categories of defamation per se, and the Vox Defendants only address one


                                            -5-
of them.

       Defamation per se refers to statements that are so obviously harmful that general
       damages may be presumed. In re Lipsky, 460 S.W.3d at 596. The law presumes
       certain categories of statements are defamatory per se, including statements that
       (1) unambiguously charge a crime, dishonesty, fraud, rascality, or general
       depravity or (2) are falsehoods that injure one in his office, business, profession, or
       occupation. See KTRK Television, Inc. v. Robinson, 409 S.W.3d 682, 690 (Tex.
       App.—Houston [1st Dist.] 2013, pet. denied).

Mohammed, 554 S.W.3d at 777. In this case, the Vox Defendants accused the Plaintiff of

“dishonesty, fraud, rascality” and “general depravity,” and the Plaintiff has also

explained how such falsehoods injure him “in his office, business, profession, or

occupation.” TAC 49, ¶101. Furthermore, the Plaintiff has alleged special damages

insofar as he has alleged lost clients and a lost business opportunity. Id. at 3, ¶6.

Accordingly, the Plaintiff properly pleaded the elements of both defamation per se and

per quod.

2. The Vox Defendants are not protected by the fair reporting privilege.

      The Plaintiff’s claims in this case are quite similar to his claims in Butowsky v.

Folkenflik, 4:18-cv-442, 2019 WL 3712026 (E.D. Tex. Aug. 7, 2019), and the underlying

facts overlap. The Folkenflik opinion creates real problems for the Vox Defendants,

particularly insofar as the Court noted that the Folkenflik defendants, like the Vox

Defendants, did not attribute various defamatory statements to third parties. To get

around this problem, the Vox Defendants argue that their defamatory statements actually

were attributed to court documents, third parties, etc., but that argument is disingenuous.

The statements that they quote in the Motion are not the defamatory statements found in

the TAC. Stated differently, the Plaintiff is not suing the Vox Defendants for the


                                            -6-
attributed statements listed on page 15 of their Motion, he is suing them for the

unattributed statements that he identified in his complaint. See TAC 42-46, ¶¶87-93. If

one looks at the “gist” of Defendant Coaston's articles, they contain a host of statements

in her own voice that accuse Mr. Butowsky of dishonesty and “rascality.” In that sense,

the circumstances of this case are identical to Folkenflik, and the fair reporting privilege

does not apply.

       The Vox Defendants next cite a Nevada Supreme Court opinion for the premise

that they are saved by hyperlinks. MOTION at 15, citing Adelson v. Harris, 402 P.3d 665,

669-70 (Nev. 2017). Of course, Nevada law is not Texas law, and no Texas court has

opined on the matter. Even so, the Plaintiff encourages the Court to read Adelson in its

entirety, because it does not help the Vox Defendants.

       The primary test to resolve whether a report qualifies for the fair report privilege
       was articulated by the United States Court of Appeals for the Federal Circuit in a
       case interpreting the District of Columbia's fair report privilege. See Dameron v.
       Wash. Magazine, Inc., 779 F.2d 736, 739 (D.C. Cir. 1985); see also David Elder,
       Defamation: A Lawyer's Guide § 3:3 (2015) (stating that Dameron “has become
       the leading case” on what constitutes a report). In Dameron, the court considered
       whether an allegedly defamatory statement in a magazine article should be
       immunized under the fair report privilege. 779 F.2d at 737. The allegedly
       defamatory statement was based on the conclusion reached in a National
       Transportation Safety Board (NTSB) report. Id. at 740. However, nothing in the
       vicinity of the article's statement mentioned the NTSB report. Id. The court
       explained the fair report privilege's purpose and articulated the following rule:

              The privilege's underlying purpose—encouraging the dissemination of fair
              and accurate reports—also suggests a natural limit to its application. ... The
              privilege is ... unavailable where the report is written in such a manner that
              the average reader would be unlikely to understand the article (or the
              pertinent section thereof) to be a report on or summary of an official
              document or proceeding. It must be apparent either from specific attribution
              or from the overall context that the article is quoting, paraphrasing, or
              otherwise drawing upon official documents or proceedings.


                                           -7-
      Id. at 739. The court concluded that neither the overall context nor specific
      attributions allowed an average reader to determine the publication's statement was
      based on the NTSB report. Id. at 740.

      The Dameron test reflects Nevada's policy that citizens have a right to a fair
      account of what occurs during official proceedings. See, e.g., Lubin, 117 Nev. at
      114, 17 P.3d at 427. By focusing on the average reader and specific attributions or
      overall context, the test also properly asks whether an average Nevada citizen can
      understand that the report is summarizing an official document or proceedings. For
      these reasons, we adopt the Dameron test and consider the petition's specific
      attributions to determine whether the AP hyperlink is sufficient to bring the
      petition within the fair report privilege as a matter of law on the record before us.

Adelson, 133 Nev. at 515–16, 402 P.3d at 668 (2017). As noted repeatedly herein, the

TAC sets forth numerous defamatory statements, and nothing in any of those statements

would lead an average reader to conclude that Defendant Coaston was attributing her

statements to hyperlinked court documents. TAC 42-46, ¶¶87-93. In fact, the Vox

Defendants’ arguments about hyperlinked court documents are quite duplicitous. On one

hand, Defendant Coaston asks the Court to believe that she did not read the federal

complaint that she attached to her own news story, therefore she did not know that Mr.

Butowsky was a Texas resident. See Defendants Vox Media, Inc. and Jane Coaston’s

Motion to Dismiss Third Amended Complaint for Lack of Personal Jurisdiction (Doc.

No. 221) 10. On the other hand, she asks the Court to assume that her readers clicked on

all of her hyperlinks and somehow figured out what was being attributed to whom.

Motion 15.

      The problems with her argument are particularly highlighted on pages 18-19 of the

Motion, where the Vox Defendants contend that everything in Paragraph 89 of the TAC

is supported by a hyperlinked Newsweek article. Motion 19, citing Fuller Decl. Ex. A(10).


                                          -8-
Apparently the Vox Defendants were hoping that the Court and the Plaintiff would not

bother reading the Newsweek article, because it says nothing about whether “Butowsky

and Zimmerman had worked with Rod Wheeler, told him the FBI had information about

Seth Rich’s alleged connection with Wikileaks, and then set him loose – with absolutely

no proof.” TAC ¶89 (quoting March 23, 2018 Vox article). In the same excerpt,

Defendant Coaston wrote that “there was no FBI investigation, either – the FBI had never

seen Seth’s laptop,” id., but nothing would lead the reader to believe that she was

attributing that statement to the Newsweek article, the person quoted in the Newsweek

article (Brad Bauman), or to any public record or proceeding. If the Vox Defendants want

to know what “pervasive sourcing language” looks like, Motion 15, quoting Dallas

Morning News v. Hall, 579 S.W.3d 370, 381 (Tex. 2019), they should contrast their own

bush-league journalism with the Newsweek article. Consider the following excerpt from

the Newsweek article:

      Speaking with Newsweek on Wednesday, Brad Bauman, the family’s
      representative, says he also has knowledge that the FBI is not investigating Rich’s
      murder. “We have said all along that the fundamental facts that underline
      yesterday’s story were false, including the FBI’s investigation, which does not
      exist, and their role in ever having, seeing or otherwise possessing computer
      equipment or other equipment that belonged to Seth Rich, either in a personal or
      professional capacity,” he says.

Fuller Decl. Ex. A(10). If Defendant Coaston intended to attribute something to Mr.

Bauman, then she should have attributed it to Mr. Bauman, as Newsweek did. Instead,

she declared in her own voice (as an established fact) that there was no FBI investigation

and that the FBI never examined Seth Rich’s computer, then she used that declaration as

proof that the Plaintiff and Ms. Zimmerman fabricated the story about an FBI


                                          -9-
investigation. TAC ¶89.

       For what it’s worth, we now know that Mr. Bauman was lying, and that the

Plaintiff and Ms. Zimmerman were telling the truth about an FBI investigation. In a

March 20, 2020 deposition in Folkenflik, former Assistant U.S. Attorney Deborah Sines

testified that (1) she was the prosecutor originally assigned to the Seth Rich murder case;

(2) the FBI did investigate attempts to hack into Mr. Rich’s electronic devices after his

death; and (3) the FBI did examine Mr. Rich’s laptop. See Transcript of Deposition of

Deborah Sines (Exhibit 1) 35-40. Newsweek is not responsible for Mr. Bauman’s lies

because it properly attributed those lies to Mr. Bauman. The Vox Defendants are,

however, responsible for those lies, and that’s because they repeated them as fact and

without attribution.

3. The Plaintiff alleged actual malice.

       Rather than respond to the Vox Defendants' characterizations of the TAC, the

Plaintiff would direct the Court to the complaint itself. It provides more than enough

facts to infer actual malice. Paragraphs 87 through 93 of the TAC describe in detail how

Defendant Coaston knowingly published false information about the Plaintiff. She knew

well before she published either of her stories, for example, that Rod Wheeler’s

allegations against the Plaintiff were false. Compare TAC 19-20, ¶¶45-46 with TAC 42-

44, ¶¶89 and 91. Paragraph 93 in particular explains that Defendant Coaston never even

attempted to get both sides of the story, and that was because she was more interested in

promoting the Russia Collusion Hoax. Finally, the complaint explains how the Vox

Defendants refused to retract or modify the story after its falsity was brought to their


                                          - 10 -
attention. Id.

       With respect to the last issue, the complaint itself quoted Gonzales v. Hearst

Corp., 930 S.W.2d 275, 283 (Tex. App.—Houston [14th Dist.] 1996, no writ) for the

following premise: “Refusal to print a retraction is evidence of an action after the

publication, but it can lend support to a claim that reckless disregard or knowledge

existed at the time of publication.” The Vox Defendants cite Danawala v. Hous. Lighting

& Power Co., 14 F.3d 251, 255 (5th Cir. 1993), and that case cites Texas law, but it

obviously predates Gonzales. They also cite cases from other circuits, but those opinions

are not relevant because they apply the law of other states. Their best argument comes

from Freedom Newspapers of Tex. v. Cantu, 168 S.W.3d 847, 858 (Tex. 2005), where the

Texas Supreme Court held that “‘[e]vidence concerning events after an article has been

printed and distributed, has little, if any, bearing” on the issue of actual malice. The

Plaintiff agrees that post-publication events are not determinative, but they may have at

least a “little” bearing on the motives of the Vox Defendants. That is all the more true

where, as here, the publication is an online publication and it could easily be corrected,

yet the Defendants continue to publish the false information electronically.

       As this Court noted in Folkenflik, the Texas Supreme Court has held that after-

publication acts can be relevant to malice, and the entire excerpt is worth considering:

       While a failure to investigate by itself does not establish actual malice, a
       “purposeful avoidance of the truth” does. Lane v. Phares, 544 S.W.3d 881, 891
       (Tex. App. – Fort Worth 2018, no pet.) (quoting Tex. Disposal Sys. Landfill, Inc.
       v. Waste Mgmt. Holdings, Inc., 219 S.W.3d 563, 578–79 (Tex. App.–Austin 2007,
       pet. denied)). “Inherently improbable assertions and statements made on
       information that is obviously dubious may show actual malice.” Bentley, 94
       S.W.3d at 596. A defendant repeating another’s words he or she knows is false or


                                           - 11 -
      improbable is relevant to help show actual malice, as well as “evidence that a
      defendant conceived a story line in advance” and then “set out to make the
      evidence conform.” Gilmore v. Jones, No. 3:18-CV-00017, 370 F.Supp.3d 630,
      2019 WL 1418291, at *24 (W.D. Va. Mar. 29, 2019) (quoting Eramo v. Rolling
      Stone, LLC, 209 F. Supp. 3d 862, 872 (W.D. Virg. 2016) (citations omitted); see
      also Harte-Hanks Commc'ns., Inc. v. Connaughton, 491 U.S. 657, 668, 109 S.Ct.
      2678, 105 L.Ed.2d 562 (1989)). Additional considerations in determining actual
      malice include the relation of the parties, the circumstances around the
      publication, the terms of the publication, and a defendant’s words or acts before,
      at, or after the time of the communication. Dolcefino v. Turner, 987 S.W.2d 100,
      111 (Tex. App. –Houston [14th Dist.]1998), aff'd sub nom. Turner v. KTRK
      Television, Inc., 38 S.W.3d 103 (Tex. 2000) (citations omitted).

Butowsky v. Folkenflik, 4:18CV442, 2019 WL 3712026, at *10 (E.D. Tex. Aug. 7, 2019).

Consider Paragraph 93 of the TAC, which at the very least describes “purposeful

avoidance of the truth.” And note that Defendant Coaston kept repeating false statements

from Rod Wheeler's discredited lawsuit even after his frivolous claims had been

dismissed:

      The October 1, 2018 story by Defendant Coaston was… malicious and false. She
      wrote:

             ...Fox News ran a story, 'Slain DNC Staffer Had Contact with WikiLeaks,
             Say Multiple Sources.” A second story, also published May 15, said that
             Wheeler was the source. But none of this was true — in fact, the only
             people who had told Wheeler about WikiLeaks contacts or an FBI
             investigation (also a part of the original, and false, story) were Butowsky
             and Fox News investigative reporter Malia Zimmerman.

      The foregoing paragraph is utterly false, and Defendant Coaston knew it was false
      at the time she wrote her article. As noted above, Mr. Wheeler had previously
      admitted in a television interview that he confirmed Seth Rich's role in the DNC
      leak using his own sources. Furthermore, Mr. Wheeler's frivolous lawsuit had been
      dismissed almost two months before Ms. Coaston wrote the October 1, 2018
      article. The story itself notes that Mr. Wheeler's lawsuit had been dismissed, yet
      Defendant Coaston repeated the false allegations as if they were true. In other
      words, she knowingly and maliciously defamed Mr. Butowsky.

TAC 44, ¶91. Perhaps the clearest evidence of malice is the fact that Defendant Coaston


                                         - 12 -
fabricated statements that she attributed to Mr. Butowsky. 45, ¶92. “Under Texas law, a

statement is made with actual malice when the statement is made with knowledge of its

falsity or with reckless disregard as to its truth.” Frakes v. Crete Carrier Corp., 579 F.3d

426, 431 (5th Cir. 2009)(citations omitted). At the absolute least, reasonable jurors could

find that Defendant Coaston acted with reckless disregard for the truth.

4. The Plaintiff properly stated a claim for business disparagement.

       “To prevail on a business disparagement claim, a plaintiff must establish that (1)

the defendant published false and disparaging information about it, (2) with malice, (3)

without privilege, (4) that resulted in special damages to the plaintiff.” In re Lipsky, 460

S.W.3d 579, 592 (Tex. 2015)(citations omitted).

       Business disparagement and defamation are similar in that both involve harm from
       the publication of false information. Waste Mgmt. of Tex., Inc. v. Tex. Disposal
       Sys. Landfill, Inc., 434 S.W.3d 142, 155 (Tex.2014). The respective torts,
       however, serve different interests. Whereas “defamation actions chiefly serve to
       protect the personal reputation of an injured party, [ ] a business disparagement
       claim protects economic interests.” Forbes Inc. v. Granada Biosciences, Inc., 124
       S.W.3d 167, 170 (Tex.2003). Business disparagement or “injurious falsehood
       applies to derogatory publications about the plaintiff's economic or commercial
       interests.” 3 Dan B. Dobbs, Paul T. Hayden & Ellen M. Bublick, The Law of Torts
       § 656, at 615 (2d ed.2011). The tort does not seek to redress dignitary harms to the
       business owner, but rather redresses aspersions cast on the business's commercial
       product or activity that diminishes those interests. Hurlbut v. Gulf Atl. Life Ins.
       Co., 749 S.W.2d 762, 766–67 (Tex.1987).

Id. at 591. The Plaintiff has properly pleaded defamation claims for the reasons described

above. With the respect to special damages, the Plaintiff alleged that he lost one-third of

his clients, and he lost a specific business opportunity, namely the opportunity to launch a

television program. TAC 3, ¶6. The Vox Defendants suggest that the allegation of lost

clients is “conclusory,” but they cite no authority for the premise that he must name each


                                           - 13 -
and every lost client. Likewise, they do not explain what additional details they think

they need about the television program. Obviously, any such details can be obtained

during discovery.

                                     Conclusion

       The Plaintiff properly stated claims for defamation and business disparagement.

The Defendants' arguments are meritless and their MOTION should be denied in all

respects.

                                        Respectfully submitted,

                                        /s/ Ty Clevenger
                                        Ty Clevenger
                                        Texas Bar No. 24034380
                                        P.O. Box 20753
                                        Brooklyn, New York 11202-0753
                                        (979) 985-5289
                                        (979) 530-9523 (fax)
                                        tyclevenger@yahoo.com

                                        Attorney for Plaintiff Edward Butowsky




                                        - 14 -
                            CERTIFICATE OF SERVICE

       I certify that a copy of this document was filed electronically with the Court's ECF
system on April 30, 2020, which should result in automatic notification to all counsel of
record.

                                          /s/ Ty Clevenger
                                          Ty Clevenger




                                           - 15 -
